     Case 1:17-cv-01705-LJO-JLT Document 31 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                               1:17-cv-01705-LJO-JLT (PC)

12                        Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                             REQUEST FOR RULING
13            v.
                                                             (Doc. 29)
14    MEDINA, et al.,
15                        Defendants.
16

17           This civil rights action was closed on January 8, 2020, after determination that Plaintiff

18   repeatedly failed to state a claim. (Doc. 27.) Plaintiff has since filed a motion requesting a ruling as

19   to the status of his state law claims.

20           Federal courts are courts of limited jurisdiction. Exxon Mobil Corp. v. Allapattah Servs.,

21   Inc., 545 U.S. 546, 552 (2005). Federal courts have supplemental jurisdiction over state law claims

22   only when the plaintiff alleges a federal claim over which the court has original jurisdiction and the

23   state law claims “are so related to the claims in the action within such original jurisdiction that they

24   form part of the same case or controversy under Article III of the United States Constitution.” 28

25   U.S.C. § 1367(a). When the federal claims are dismissed before trial, it is wholly within the district

26   court’s discretion to dismiss the state claims. United Mine Workers v. Gibbs, 383 U.S. 715, 726

27   (1966); see also Schneider v. TRW, Inc., 938 F.2d 986, 993-94 (9th Cir. 1991); 28 U.S.C. §

28   1367(c)(3).
                                                         1
     Case 1:17-cv-01705-LJO-JLT Document 31 Filed 08/04/20 Page 2 of 2

 1          Because Plaintiff’s allegations were found to be insufficient to proceed on any federal claim,

 2   there was no basis for the court to exercise supplemental jurisdiction over any remaining state law

 3   claims and no ruling was made with respect to their viability. Thus, his motion is DENIED. If

 4   Plaintiff intends to pursue his state law claims, he may do so only in state court.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 4, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
